Citation Nr: 1609263	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left foot metatarsalgia. 

2.  Entitlement to service connection for left foot metatarsalgia, to include as secondary to a service-connected bunion of the first metatarsal of the left foot with hallux valgus. 
 
3.  Entitlement to initial compensable evaluations for bilateral hammertoes.

4.  Entitlement to effective dates prior to April 14, 1992, for the grant of entitlement to service connection for bilateral hammertoes.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability, entitlement to an annual clothing allowance beginning in 2002, whether a debt in the amount of $15,379.00 was properly created, and entitlement to a waiver of recovery of any properly-created overpayment, are the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and from a January 2015 rating decision by the Appeals Management Center (AMC) in Washington, DC.

The December 2004 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for left foot metatarsalgia.

In February 2006, the Board remanded this case for additional development, and the case was subsequently returned to the Board for further appellate review.

In September 2007, the Veteran testified at a hearing before the undersigned VLJ with respect to the issue of entitlement to service connection for metatarsalgia of the left foot.  A transcript of this hearing was prepared and associated with the claims file.

In a January 2008 decision, the Board denied, in pertinent part, the claim of whether new and material evidence had been received to reopen a claim of entitlement to service connection for left foot metatarsalgia.  The Veteran appealed the Board denials to the United States Court of Appeals for Veterans Claims (Court).  A November 2010 Memorandum Decision vacated this denial and remanded the claim back to the Board for further development.

In May 2011, the Board remanded this claim so that the Veteran could be provided proper notice on how to develop it. 

In June 2013, the Board granted service connection for hammertoes of the left foot.  The claim of entitlement to service connection for hammertoes of the right foot, however, was denied.  The Board also declined to reopen the claim of entitlement to service connection for left foot metatarsalgia for failure to submit new and material evidence.  

The Veteran appealed the Board's June 2013 decision to the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a "Joint Motion for Partial Remand" in March 2014 so that the Veteran could be provided appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA).  In a March 2014 Order, the Court granted the Joint Motion, vacating the Board's June 2013 decision with respect to the left foot metatarsalgia claim and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case has thus been returned to the Board for further consideration.

A January 2015 rating decision from the AMC effectuated the June 2013 Board decision to grant entitlement to service connection for hammertoes of the left foot.  Entitlement to service connection for hammertoes of the right foot appears to have been granted in the January 2015 rating decision itself.  Each of these disabilities was assigned a 0 percent (noncompensable) rating, effective April 14, 1992.  These ratings and effective dates were continued in an April 2015 rating decision.  The Veteran filed a notice of disagreement with both the assigned ratings and the effective dates in June 2015, and no statement of the case has yet been issued.  The Board must therefore take jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to higher initial ratings and earlier effective dates for bilateral hammertoes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for left foot metatarsalgia was denied in a June 2002 rating decision; the Veteran withdrew this claim in December 2002, and the June 2002 decision is, therefore, final.  

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the June 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left foot metatarsalgia.  

3.  The Veteran's left foot metatarsalgia is at least as likely as not etiologically related to his service-connected hallux valgus.


CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the June 2002 rating decision; thus, the claim of entitlement to service connection for left foot metatarsalgia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  Left foot metatarsalgia was incurred secondary to service-connected hallux valgus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to entitlement to service connection for left foot metatarsalgia, to include the threshold issue of whether new and material evidence has been received to reopen this claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claim of entitlement to service connection for left foot metatarsalgia was originally denied in a June 2002 rating decision.  The Veteran was notified of this decision in a June 2002 letter, but he withdrew any pending appeal in a December 2002 statement stating that he "[did] not wish to continue with any other issue on appeal at this time."  Therefore, that decision became final, and new and material evidence is required in order to reopen that issue.

One basis for the denial of this claim as listed on the June 2002 rating decision was that the record did not contain a current metatarsalgia diagnosis.  Specifically, the rating decision noted that the issue of entitlement to service connection for left foot metatarsalgia was raised by the Board in an August 2001 remand, as the Board had noted that a May 1996 VA examination report noted that metatarsalgia had been diagnosed as having been related to hallux valgus.  The June 2002 rating decision noted, however, that the term "metatarsalgia" as used in the May 1996 record does not appear to have the same definition as appears in The Merck Manual, Sixteenth Edition, 1992.  It noted that The Merck Manual definition of metatarsalgia was that "metatarsalgia is a 'general term for pain over the ball of the foot' and is usually 'the result of injury to the interdigital nerves or to the metatarsophalangeal articulations."  It noted that the May 1996 VA examination report's "use of the term 'metatarsalgia' ... appears to be specific to the foot pain involving the second metatarsal head."  In short, the RO found that there was no current diagnosis of metatarsalgia.

Since the June 2002 rating decision, a December 2014 VA foot conditions examination report has been added to the record in which the Veteran was determined to have bilateral metatarsalgia.  This evidence is new in that it was not of record at the time of the June 2002 rating decision.  It is material in that it constitutes competent medical evidence of a current metatarsalgia diagnosis, which had not been demonstrated at the time of the June 2002 rating decision.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for left foot metatarsalgia.  To this extent, the benefit sought on appeal is granted.



III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

As discussed above, the record contains a current metatarsalgia diagnosis, which appears in the December 2014 VA foot conditions examination report.  This disability has been linked to service-connected left hallux valgus.  Specifically, the May 1996 VA examination report that was described above diagnoses "[l]eft hallux valgus with metatarsalgia of the second metatarsal head.  This is related to the hallux valgus which was discovered and treated in 1966 while in the service."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The May 1996 VA examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  His diagnosis is based on review of the record and interview and examination of the Veteran, and he provides a detailed description of the examination findings that support his diagnosis.  For these reasons, the Board finds the May 1996 VA examiner's diagnosis and opinion to be highly probative to the case at hand.  

The Board notes that the only contrary opinion appears in the June 2002 rating decision, and that this opinion was rendered by the author of the rating decision itself.  This individual signed his or her name at the bottom of the rating decision codesheet above the title "Rating Specialist, Non-Medical."  The Board must therefore conclude that this author is a layperson who does not possess the necessary education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox, supra.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He or she does not, however, possess the necessary medical expertise to reach a medical conclusion based on his or her own reading of The Merck Manual.  

As noted above, the June 2002 rating decision noted that The Merck Manual definition of metatarsalgia is that "metatarsalgia is a 'general term for pain over the ball of the foot' and is usually 'the result of injury to the interdigital nerves or to the metatarsophalangeal articulations."  It noted that the May 1996 VA examination report's "use of the term 'metatarsalgia' ... appears to be specific to the foot pain involving the second metatarsal head."  Not only is the author of the June 2002 rating decision not competent to render such an opinion, but it is not even clear to the Board that any such distinction exists between metatarsalgia as defined by The Merck Manual and the metatarsalgia that was diagnosed in the Veteran.  The rating specialist does not attribute this opinion to a medical expert, and the Board can find no such medical opinion or attribution in the record.  This evidence, therefore, is not competent to establish that the Veteran's metatarsalgia does not qualify as a valid metatarsalgia diagnosis.

Based on the above, the Board finds that entitlement to service connection for metatarsalgia of the left foot as secondary to a service-connected hallux valgus is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left foot metatarsalgia is reopened. 

Entitlement to service connection for left foot metatarsalgia is granted.


REMAND

As noted above, in June 2015, the Veteran filed a notice of disagreement with a January 2015 rating decision that granted entitlement to service connection for bilateral hammertoes and assigned initial disability ratings of 0 percent for each foot, effective, April 14, 1992.  Specifically, he was disputing the initial ratings and effective dates that were assigned for these disabilities.  The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to higher initial ratings and earlier effective dates for bilateral hammertoes must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to higher initial ratings and earlier effective dates for bilateral hammertoes.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The AOJ is free to undertake any additional development deemed necessary with respect to these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


